DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the APPEAL BRIEF filed on 06/17/2022, PROSECUTION IS HEREBY REOPENED.   A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added material which is not supported by the original disclosure is as follows: “wherein the extremity support is a leg support”.  Claim 7 depends on independent claim 2 which claims an hourglass shape (the upper portion and the lower portion of the stabilizer are wider than the middle portion), however none of the embodiments drawn to the leg supports have an hourglass shape (wider top and bottom relative to the middle portion).   The specification is also silent regarding any of the leg supports having an hourglass shape.  Accordingly, the original disclosure does not provide evidence showing applicant had knowledge of the leg supports have an hourglass shape where the top portion and the bottom portion are wider than the middle portion (as shown and described in the embodiments drawn to leg supports in the original disclosure).   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 19 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “the stabilizer inhibits the extremity’s movement” positively recites part of the human body.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 5-6, 9-10, 13-14, 21 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barber U.S. Patent No. (4,928,677).
With respect to claim 2, Barber discloses an extremity support (shown in figs.1-5) for use in intravenous therapy; as to the limitation “for use in intravenous therapy”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim;
 	comprising: (i) a stabilizer (10) having an upper portion (where element 14 is located, see fig.1 as well as reproduced image of fig.1 below), a lower portion (24) and a middle portion (where element 16 is located), (ii) at least one window (see reproduced image of fig.1 below), and (iii) at least one strap (54, fig.1) that is configured to secure the extremity support to the patient's extremity (as shown in fig.4); wherein: (a) when the extremity support (10) is affixed to a patient's extremity (as shown in fig.4), the window (see reproduced image below) allows for visualization and palpation of the extremity without removal of the extremity support (as shown in phantom in fig.4); (b) the stabilizer (10) inhibits the extremity's movement; Barber discloses in ([Col.3], lines 53-54) the stabilizer (10) allowing limited use of the hand, as such, inhibits the extremity’s movement (c) the stabilizer (10) does not surround the extremity (as shown in fig.4); and (d) the upper portion and the lower portion of the stabilizer are wider than the middle portion (as shown in the reproduced image of fig.1 below), (e) the extremity support allows a health care worker to assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support; the strapping of Barber are donned to the hand and forearm of the user without obstructing the visualization window which would allow a health care worker to assess an extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support.  
As to the claim recitation “wherein:(a) when the extremity support is affixed to a patient's extremity, the window allows for visualization and palpation of the extremity without removal of the extremity support” and “the extremity support allows a health care worker to assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support”; one of ordinary skill in the art [a health care practitioner] administering an intravenous catheter to the forearm of the user would know how to adjust and configure the strap of Barber such that the window allows for visualization and palpation as well as assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support.  

    PNG
    media_image1.png
    482
    345
    media_image1.png
    Greyscale

With respect to claim 5, Barber discloses the stabilizer (10) further comprises at least one anchor (44, 48, fig.1); and wherein the strap (54) is affixed to the anchor (as shown in fig.5).  
With respect to claim 6, Barber discloses the extremity support (10) is an arm support (as shown in fig.4).  
With respect to claim 9, Barber discloses the stabilizer is plastic ([Col.5], lines 40-42).  
With respect to claim 10, Barber discloses the stabilizer (10) is wire (12, fig.1) and ([Col3], lines 65-67). 
With respect to claim 13, Barber discloses the stabilizer (10) is contoured to fit a patient's extremity (as shown in fig.4).  
With respect to claim 14, Barber discloses the stabilizer (10) is solid (as shown in fig.1).  
With respect to claim 21, Barber discloses the stabilizer (10) is rigid; the stabilizer incorporate a wire framework, as such, imparts a degree of rigidity.  
With respect to claim 23, Barber discloses the stabilizer is the shape of an hourglass (as shown in fig.1).  Barber further discloses the stabilizer (10) is the shape of an hourglass (10); as shown in fig.1) the stabilizer (10) encompasses an hourglass profile having two wide ends connected by a narrow middle portion; as such, meets the claim limitation.

Claim(s) 2-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams U.S. Patent No. (6,723,061).
With respect to claim 2, Williams discloses an extremity support (10, figs.1-4) for use in intravenous therapy comprising: (i) a stabilizer (100) having an upper portion, a lower portion and a middle portion, (ii) at least one window (as shown in the reproduced image of fig.1 below), and (iii) at least one strap (190, 180 and 170, fig.3) that is configured to secure the extremity support to the patient's extremity (as shown in phantom in fig.1); (b) the stabilizer inhibits the extremity's movement ([Col.5], lines 28-31); (c) the stabilizer does not surround the extremity (as shown in figs.1-2, the support does not completely surrounds the extremity of the user); (d) the upper portion and (130) the lower portion (120) of the stabilizer are wider than the middle portion (where element 110 is located in fig.3).  
As to the claim recitation “ wherein:(a) when the extremity support is affixed to a patient's extremity, the window allows for visualization and palpation of the extremity without removal of the extremity support” and “the extremity support allows a health care worker to assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support”; one of ordinary skill in the art [a health care practitioner] administering an intravenous catheter to the forearm of the user would know how use the window for visualization and palpation as well as assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support.  

    PNG
    media_image2.png
    250
    639
    media_image2.png
    Greyscale

With respect to claim 3, Williams discloses the extremity support comprises three straps (190, 180 and 170, fig.3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Morgan et al. U.S. Patent No. (4,503,849).
With respect to claim 4, Barber substantially discloses the invention as claimed except the stabilizer further comprises at least one slit to accommodate the strap.
Morgan et al. however, teaches an arm restraint for sampling blood for temporarily restraining a patient's arm while drawing either venous or arterial blood is described. The restraint includes a rigid member with a concave cross section to accept an arm from the upper part of the arm to below the wrist. Adjustable and removable straps are at each end of the rigid member with securing straps attached through slots or slits (24) in the rigid member substantially in the middle of the rigid member (abstract) and (figs.1 and 4). 
In view of the teachings of Morgan et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stabilizer of Barber by incorporating at least one slit to accommodate the strap in order to secure the stabilizer to the anatomy of the user.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Calvert U.S. Patent No. (5,728,053).
With respect to claim 7, Barber substantially discloses the invention as claimed except the extremity support is a leg support.
Calvert however, teaches a rigid support mounted to protect the site of a connection to a catheter or other in-dwelling treatment assembly (abstract) comprising frame sections (8 and 10, fig.2).   The shape of the frame sections 8 and 10 may also be tailored or customized to mount to other treatment sites 4, such as at the upper arm, leg or to the trunk of the body ([Col.3], lines 40-47).
In view of the teachings of Calvert, it would have been obvious to one of ordinary skill in the art at the time of the invention to customize the extremity support of Barber as a leg support in order to be mounted to other treatment site ([Col.3], lines 41-43). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Schaeffer U.S. Patent No. (5,577,516).
With respect to claim 8, Barber substantially discloses the invention as claimed except the stabilizer is transparent.  
Schaeffer however, teaches an intravenous catheter support (fig.1) comprising a stabilizer or plate (14) comprising a generally longitudinally extending sheet of material and, as seen in FIG. 2a, is generally curved in transverse cross-section. Preferably, the material is a generally rigid material capable of having pressure applied thereto and also capable of applying pressure to the area of the body portion proximate the wound in a generally uniform manner. The generally rigid material may comprise polycarbonate, rubber, dense foam, acrylic, polystyrene, plastic, synthetic resin, composite material, sheet aluminum, sheet metal, or combinations thereof. As will be recognized, however, the pressure plate 14 may also comprise any other suitable materials. More preferably, the pressure plate 14 comprises is transparent to permit observation therethrough ([Col.3], lines 53-67).
In view of the teachings of Schaeffer, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stabilizer of Barber to comprise a transparent material to permit observation therethrough.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Yattavong U.S. Patent No. (6,328,706).
With respect to claim 11, Barber substantially discloses the invention as claimed except the stabilizer comprises at least two windows.
Yattavong however, teaches a stabilizer (10, figs.1a-3) comprising at least two windows (see reproduced image of fig.3 below).
In view of the teachings of Yattavong, it would have been obvious to one of ordinary skill in the art to modify the stabilizer of Barber by incorporating at least two windows to the stabilizer of Barber for viewing different portions of the anatomy of the user.

    PNG
    media_image3.png
    863
    764
    media_image3.png
    Greyscale


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Jackson U.S. Patent No. (2, 318, 864).
With respect to claim 12, Barber substantially discloses the invention as claimed except  the stabilizer further comprises ventilation holes.  
Jackson however, teaches a stabilizer (figs.1-10) comprising slots 34 and 36 are provided for two purposes, one of which is to provide ventilation ([Page2, right column],lines 66-67).
In view of the teachings of Jackson, it would have been obvious to one of ordinary skill in the art to modify the stabilizer of Barber by incorporating ventilation holes to provide ventilation in order for the skin of the anatomy to breath.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Cruz U.S. Patent No. (6540710).
With respect to claim 15, Barber substantially discloses the invention as claimed except the stabilizer further comprises padding.  
Cruz however, teaches a stabilizer (10) having an upper portion (where element 7 is located in figs.1-2), a lower portion (where element 13 is located) and a middle portion (where element 14 is located), (ii) at least one window (as shown in the reproduced image of fig.2 below), and (iii) at least one strap (shown in figs.7-8) that is configured to secure the extremity support to the patient's extremity (shown in phantom in figs.7-8); wherein the stabilizer (10) further comprises padding ([Col.2], lines 43-44).  
In view of the teachings of Cruz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stabilizer of Barber by incorporating padding to provide comfort to the anatomy of the user.

Claim 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber as applied to claim 2 above, and further in view of Calvert U.S. Patent No. (5728053).
With respect claim 17, Barber substantially discloses the invention as claimed except the at least one strap is mesh, cloth, stretch warp, burn net, gauze, cotton cloth, or nylon.  
Calvert however, teaches in an analogous art an extremity support comprising a stabilizer (shown in figs.1 and 4) comprising straps made from cloth, stretch warp ([Col.5], lines 35-37).
In view of the teachings of Calvert, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify at least one strap of Barber by forming the strap of a stretch warp in order to adjust the tension of the strap when wrapped around the anatomy of the user.
With respect to claim 18, the combination of Barber/Calvert substantially discloses the invention as claimed.  Calvert further teaches the at least one strap comprises elastic ([Col.5], lines 35-37) in order to adjust the tension of the strap when wrapped around the anatomy of the user.

Claims 19-20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber U.S. Patent No. (4,928,677) in view of Yattavong U.S. Patent No. (6,328,706).
With respect to claim 19, Barber substantially discloses an arm support (as shown in figs.1-5) for use in intravenous therapy; as to the limitation “for use in intravenous therapy”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim;
comprising: (i) a stabilizer (10) having an upper portion (where element 14 is located, see fig.1 as well as reproduced image of fig.1 below), a lower portion (24) and a middle portion (where element 16 is located), ( (iii) at least one strap (54); wherein:(a) the stabilizer further comprises at least one opening (44, 48, fig.5) to accommodate the strap (54) and at least one anchor (loop 62, fig.1); wherein the strap (54) is affixed to the anchor or loop (62); (c) the stabilizer inhibits the extremity's movement; Barber discloses in ([Col.3], lines 53-54) the stabilizer (10) allowing limited use of the hand, as such, inhibits the extremity’s movement (d) the stabilizer does not surround the arm (as shown in fig.4); and (e) the upper portion and the lower portion of the stabilizer are wider than the middle portion (as shown in the reproduced image of fig.1 above); ), (f) the extremity support allows a health care worker to assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support; the strapping of Barber are donned to the hand and forearm of the user without obstructing the visualization window which would allow a health care worker to assess an extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support.  
As to the claim recitation “the window allows for visualization and palpation of the extremity without removal of the extremity support” and “the extremity support allows a health care worker to assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support”; one of ordinary skill in the art [a health care practitioner] administering an intravenous catheter to the forearm of the user would know how to adjust and configure the strap of Barber such that the window allows for visualization and palpation as well as assess the extremity for signs of infiltration and extravasation during peripheral intravenous therapy without removing the extremity support.  
Barber substantially discloses a window (as shown in the reproduced image of fig.1 above); the window allow for visualization and palpation of the patient's arm without the removal of the arm support except at least two windows.  
Yattavong however, teaches a stabilizer (10, figs.1a-3) comprising at least two windows (see reproduced image of fig.3 below).
In view of the teachings of Yattavong, it would have been obvious to one of ordinary skill in the art to modify the stabilizer of Barber by incorporating at least two windows to the stabilizer of Barber for viewing different portions of the anatomy of the user.

    PNG
    media_image3.png
    863
    764
    media_image3.png
    Greyscale

With respect to claim 20, the combination of Barber substantially discloses the invention as claimed except the arm support comprises two straps.
Yattavong however, teaches an arm support comprising two straps or members (16, 17, fig.3) and ([Col.5], lines 7-38).
In view of the teachings of Yattavong, it would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the arm support of Barber by incorporating two straps or two members when attached together and secured to the user's forearm by a plurality of releasable fastening members, such that when tightened, the wrist support device limits extension and flexion of the wrist and substantially limits pressure being placed on the wrist. 
With respect to claim 24, the combination of Barber/Yattavong substantially discloses the invention as claimed.  Barber further discloses the stabilizer is the shape of an hourglass (as shown in fig.1).  Barber further discloses the stabilizer (10) is the shape of an hourglass (10); as shown in fig.1) the stabilizer (10) encompasses an hourglass profile having two wide ends connected by a narrow middle portion; as such, meets the claim limitation.

Response to Arguments
Applicant’s arguments on pages 12-30 have been considered but are moot because the rejection have been modified.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Barber design does not allow for complete visual and palpable access to the extremity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the teaching references as to Calvert, Schaeffer and Jackson are non-analogous because they do not relate to IV therapy nor curing infiltration and extravasation.  This is not found to be persuasive because the teaching references are being utilized on the extremity of the user and therefore deemed analogous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786